DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 8 is objected to because of the following informalities:  The claim is a duplicate of claim 7 should be canceled or amended.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the flow of water" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the claim will be considered to recite "[[the]]a flow of water."
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Witelson et al. (US 2018/0229160).
  	Witelson et al. teach a submersible water filtration apparatus for filtering water in a body of water: a filter unit (20) including:
a filter housing (105) defining a chamber therein;
a filter unit inlet (openings on housing; Fig. 18)in fluid communication with the chamber of the filter housing; and
a filter unit outlet (top opening receiving impeller shaft) in fluid communication with the chamber of the filter housing; at least one filter placement structure (93; [0165, 0167]) for ordering of one or more filters within the chamber of the filter housing;
at least a first water filter (231) and a second water filter (232) positioned within the chamber of the filter housing, wherein said first water filter is more porous than the second water filter ([0152, 0154]);

an electric motor coupled to an impeller (110), said electric motor (101) and impeller engaged with the filter unit to pump water from the body of water through said filter unit inlet, through said first and second water filters and discharge filtered water out of said filter unit via the filter unit outlet ([0156]).

Allowable Subject Matter
Claims 1-7 and 9-10 are allowed.
Claims 13-14 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
  	Per claim 1, while it is known in the art to provide a submersible water filtration apparatus for filtering water in a body of water comprising:
  	a filter unit including:

a filter unit inlet in fluid communication with the chamber of the filter housing; and
  	a filter unit outlet in fluid communication with the chamber of the filter housing; an electric motor coupled to an impeller, said electric motor and impeller engaged with the filter unit to pump water from the body of water through said filter unit inlet and discharge filtered water out of said filter unit via the filter unit outlet;
a power source for supplying an electrical current to the electric motor (see, for example, US 2018/0229160 to Witelson et al.); in the examiner’s opinion the prior art fails to teach or render obvious the water filtration apparatus further comprising at least one flow conditioning element for reducing current draw from the power source.
  	Per claims 13-18, while claim 12 is not patentable for the reasons provided above, in the examiner opinion, the prior art fails to teach or render obvious the apparatus further including elements having the positioning and operation as recited in claims 13-18.

Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165.  The examiner can normally be reached on M-F: 0545-1515.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
04/14/21